Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10403367. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10403367 anticipate the claimed elements of the instant application 16510508.


Current Application # 16510508
US Pat # 10403367
For example:
Claim 1: 
1. A semiconductor memory device comprising: 
a plurality of memory cells configured to be programmed to have 5different threshold voltage distributions; 
peripheral circuits configured to perform a program operation on selected memory cells among the plurality of memory cells by applying a main program voltage to a word line coupled to the plurality of memory cells, perform a verify operation on the selected memory cells by applying 10a verify voltage to the word line, and perform a compensation program operation on the selected memory cells by applying a compensation program voltage to the word line; and 
a control logic configured to control the peripheral circuits such that the compensation program operation is performed by applying the 15compensation program voltage to the selected memory cells to be programmed to a selected threshold voltage distribution among the threshold voltage distributions other than a highest threshold voltage distribution, 
wherein the compensation program voltage has a positive voltage 20lower than the main program voltage most recently applied to the word line.



Claim 1: 
1. A semiconductor memory device comprising: 
a plurality of pages each comprising a plurality of memory cells; 
peripheral circuits configured to perform a program operation on a selected page among the plurality of pages; and
main program operation is performed on the selected page, and a compensation program voltage is applied to a word line coupled to the selected page to compensate threshold voltages of memory cells to be programmed to a highest program state after the main program operation is completed, wherein the compensation program voltage is a positive voltage lower than a highest program voltage among program voltages used in the main program operation.
4. The semiconductor memory device according to claim 3, wherein the data stored in the third latches is changed depending on a result of a verify operation performed during the main program operation, and wherein the data stored in the second latches is transmitted to the third latches when the main program operation is completed.



Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “a plurality of memory cells” in current application 16510508 and the limitation “a plurality of pages” in US Pat # 10403367 are not identical but the limitation “pages” anticipate the limitation "memory cells". Also, as per claim limitation in current application 16510508, the compensation program was applied to memory cells to be programmed to a selected threshold voltage .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824